Citation Nr: 1300671	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  08-05 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran served on active duty form November 1975 to November 1978, from June 1979 to June 1983, and from September 1990 to may 1991.  He died in July 2006.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The appellant attended a hearing in May 2010 before the undersigned Veteran's law judge.  A transcript of that hearing is of record.  

The Board remanded the issue for further development in May 2011 to include an attempt to obtain drug test results from July 2006.  As the directives were not substantially complied with, the issue is remanded for further development as noted below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issue was remanded for further development by the Board in May 2011 to attempt to obtain and associate with the claims file any drug test results from July 2006.  In June 2011, the appellant returned the VA Form 21-4142 authorizing the release of drug test results from July 1, 2006.  She also provided copies of other documents, including 2002 drug test results.  However, the record contains no further evidence documenting any attempt by the AMC to obtain the July 2006 test results.  Rather, the AMC simply requested a new medical opinion that considered the additional evidence submitted by the appellant.  However, the medical opinion dated May 2012 also states that the July 2006 drug test results would be necessary to determine whether drug abuse caused the Veteran's death.  As such, the Board must remand the case again to ensure compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to complete a current release form for the RO/AMC to request the results of all alcohol and drug screening laboratory tests of the Veteran that were ordered July 1, 2006 during the Veteran's treatment at Inova Alexandria Hospital (4320 Seminary Road, Alexandria, Virginia 22304).  Once the appellant returns the release form, the RO/AMC should attempt to obtain the records and associate them with the claims file.  All attempts and responses should be documented in the claims file, and the appellant notified of the inability to obtain the requested records.

2.  After completion of the above, review the expanded record and determine if the appellant's claim may be granted.  Any additional development deemed necessary, to include an additional medical opinion if the requested records are received, should be accomplished.  If the claim remains denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


